 Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 1 of 8 PageID 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                                     CASE NO.

LAWRENCE BOUDREAU,
WANDA BOUDREAU

               Plaintiff

vs.

CHRIS NOCCO, IN HIS OFFICIAL
CAPACITY, AS SHERIFF OF PASCO COUNTY

               Defendant

__________________________________/

                                          COMPLAINT

       Lawrence Boudreau (“Lawrence”) and Wanda Boudreau (“Wanda”) (“Plaintiffs) hereby

file a Complaint against the CHRIS NOCCO, IN HIS OFFICIAL CAPACITY, AS SHERIFF OF

PASCO COUNTY under Section 504 of the Rehabilitation Act and Title II of the American with

Disabilities Act ("ADA”).

                                JURISDICTION AND VENUE

       1.      The Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

§1331 for Plaintiffs' claims arising under Section 504 of the Rehabilitation Act of 1973, 29 U.S.C

§ 701, and Title II of the American with Disabilities Act ("ADA”), 42 U.S.C. § 12131.

       2.      Venue is proper in this Middle District of Florida pursuant to 28 U.S.C. § 1391(b)

in that the events giving rise to this lawsuit occurred in Pasco County, Florida.

                                            PARTIES

       3.      Plaintiff Lawrence Boudreau is a citizen of Pasco County, Florida. Due to a

vascular disease, Plaintiff is unable to walk more than 10 feet without taking a break. Plaintiff

Lawrence Boudreau is a qualified individual with a disability within the meaning of the ADA, the

                                                 1
    Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 2 of 8 PageID 2




Rehabilitation Act, and all applicable regulations.         Due to Plaintiff Lawrence Boudreau’s

disability, he relies on a golf cart for mobility.

        4.      Plaintiff Wanda Boudreau is citizen of Pasco County, Florida. Due to bad knees

and nerve damage from shingles, Wanda Boudreau is unable to walk without extreme pain.

Plaintiff Wanda is a qualified individual with a disability and an individual with a disability within

the meaning of the ADA, the Rehabilitation Act, and all applicable regulations. Due to Plaintiff

Wanda’s disability, she also relies on a golf cart for mobility.

        5.      Defendant CHRIS NOCCO, IN HIS OFFICIAL CAPACITY, AS SHERIFF OF

PASCO COUNTY (hereinafter “Sheriff”) is a political subdivision of the State of Florida and

municipality organized pursuant to the laws of the State of Florida. Defendant is a public entity

pursuant to 42 U.S.C. § 12131 and is subject to the provisions of Title II of the ADA. At all

material times herein, Captain Stephen Harnett was the Commander of the Sheriff’s Office. 1

        6.      Defendant receives federal financial assistance within the meaning of the

Rehabilitation Act.

        7.      The Defendant Sheriff is responsible for protecting the public, investigating crimes,

traffic control, and protecting an individuals’ civil rights.

                                    FACTUAL ALLEGATIONS

        8.      Plaintiffs are qualified individuals with disabilities within the meaning of Title II

and meet the essential eligibility requirements for the receipt of the City and County’s services,

programs, or activities. The ADA provides that a golf cart is considered an “other power-driven

mobility device” under Federal Law.



1
 An official capacity suit is in all respects other than name is to be treated as a suit against the
entity. Cook et rel. Estate of Tessler v. Sheriff of Monroe County, Fla., 402 F.3d 1092, 1115 (11th
Cir. 2005); Miller v. Pasco County, 2006 U.S. Dist. LEXIS 648 (M.D. Fla. Jan 4, 2006).

                                                     2
 Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 3 of 8 PageID 3




       9.      On March 19, 2020, Plaintiff Lawrence contacted the Sheriff advising that he had

a disability that required him to use a golf cart on the public sidewalks for mobility and requested

an accommodation. Specifically, Plaintiff Lawrence requested that he and his wife be permitted

to use their golf cart for mobility on the public sidewalks.

       10.     On June 13, 2020, Plaintiff Lawrence contacted the Sheriff again asking for

assurances that he and his wife will not be pulled over while driving their golf cart on the public

sidewalks due to their disabilities and asked for an accommodation.

       11.     On or about August 19, 2020, Plaintiff Wanda was driving Plaintiffs’ golf cart along

a public sidewalk within Pasco County, Florida.

       12.     The Sheriff, Sgt. Richard Scilex stopped Plaintiffs because they were driving their

golf cart on the public sidewalks. Plaintiffs explained they were disabled and required the use of

a golf cart to mobilize on the public sidewalks. Despite knowing full well that Plaintiff was

disabled and the ADA regulations, Sgt. Scilex issued Wanda Boudreau a warning for driving the

golf cart on a sidewalk in violation of Fla. Stat. § 316.212. Sgt. Scilex took the position that the

ADA does not provide Plaintiffs relief from the statute.

       13.     Subsequent to the warning, Plaintiff Lawrence emailed the Sheriff maintaining that

he should be provided an ADA accommodation to use of a golf cart on the public sidewalks.

       14.     On August 27, 2020, Captain Stephen Hartnett returned Plaintiff Lawrence’s email.

In the email, Captain Stephen Hartnett advised Plaintiff Lawrence that Sgt. Richard Scilex’s

actions by issuing a warning did not violate the ADA, and that his use of a golf cart as a mobility

scooter is not consistent with the ADA.

       15.     On or about October 13, 2020, Plaintiffs again were driving their golf cart along a

U.S. 19 sidewalk within Pasco County, Florida.



                                                  3
 Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 4 of 8 PageID 4




       16.       On this occasion, Sgt. Richard Scilex, the very same officer that issued Plaintiff

Wanda a warning for driving a cart on the public sidewalks, issued Plaintiff Wanda a $164 ticket

for violating Florida Statute § 316.212, which forbids any non-human-powered vehicle on

sidewalks, with the exception of motorized wheelchairs.

       17.       On February 19, 2021, Plaintiff Wanda attended a final hearing on the purported

traffic violation. At trial, Plaintiff Wanda maintained that she did not violate Florida Statute §

316.212, since she was protected by the ADA. Despite demonstrating to the Court that she was

disabled within the meaning of the ADA, the Sixth Judicial Circuit in and for Pasco County,

Florida found Plaintiff Wanda in violation of the statute, and ordered her to pay a civil penalty in

the amount of $164.00.

                        COUNT I – VIOLATION OF TITLE II OF THE
                          AMERICANS WITH DISABILITIES ACT

       18.       By this reference, Plaintiffs incorporate the above factual statements, as if fully

stated herein.

       19.       Title II of the ADA states: “no qualified individual with a disability shall, by reason

of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132.

       20.       The ADA defines “public entity” as including “any State or local government.” 42

U.S.C. § 12115.

       21.       The Sheriff is a “public entity” within the meaning of Title II and is therefore

covered by the ADA.




                                                    4
 Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 5 of 8 PageID 5




       22.      Further, the regulations implementing the ADA require that “a public entity shall

administer services, programs and activities in the most integrated setting appropriate to the needs

of qualified individuals with disabilities.” 28 C.F.R. § 35.130(d).

       23.      Public entities “shall not impose or apply eligibility criteria that screen out or tend

to screen out an individual with a disability or any class of individuals with disabilities from fully

and equally enjoying any service, program, or activity, unless such criteria can be shown to be

necessary for the provision of the service, program, or activity being offered.” 28 C.F.R. §

35.130(b)(8).

       24.      The Sheriff is required to operate its services, programs, or activities in such a way

that “when viewed in its entirety, is readily accessible to and useable by individuals with

disabilities.” 28 C.F.R. § 35.150(a).

       25.      Public rights of way constitute an integral service, program, or activity within the

meaning of Title II. 28 C.F.R. § 35.102(a).

       26.      The definition of facilities, as referred to in the ADA, includes public rights of way.

28 C.F.R. § 35.104.

       27.      Sidewalks constitute a service, program, or activity within the meaning of Title II.

       28.      A public entity engages in discrimination when its facilities are inaccessible or

unusable because individuals with disabilities are either “excluded from participation in” or

“denied the benefits of the services, programs, or activities.” 28 C.F.R. § 35.149.

       29.      Plaintiffs were denied the benefits of services, programs, or activities for which the

Sheriff is responsible, or otherwise intentionally discriminated against by the Sheriff which it is

responsible, due to their disabilities. At a minimum, the Sheriff knew that Plaintiffs’ harm to a

federally protected right was substantially likely and failed to act on that likelihood.



                                                   5
 Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 6 of 8 PageID 6




        30.      Particularly, knowing full well that Plaintiffs have a disability that requires them to

use a golf cart to mobilize, Sheriff intentionally excluded and/or showed a deliberate indifference

to the Plaintiffs’ rights to use their golf carts to mobilize on the public sidewalks by reason of their

respective disabilities in accordance with the ADA. In fact, Plaintiff Wanda was issued a warning

and subsequently a citation by the Defendant Sheriff for using the Plaintiffs’ golf cart to utilize the

public sidewalks.

        31.      Sheriff Chris Nocco and/or Captain Stephen Hartnett of the Sheriff’s Office had the

authority to address the alleged discrimination, and to institute corrective measures on behalf of

the Sheriff but failed to do so.

        32.      The Sheriff’s act(s) constitute intentional discrimination and/or a deliberate

indifference against Plaintiffs in violation of Title II of the ADA. Indeed, Sgt. Richard Scilex

stated to Plaintiffs that the state traffic laws take precedence over the ADA.

        33.      By issuing Plaintiff Wanda a warning and citation, and finding her in violation

Florida Statute § 316.212, Sheriff also failed to make a reasonable accommodation for the

Plaintiffs to use their mobility driven device on the public sidewalks in order to mobilize.

        34.      Unless injunctive relief is granted, Plaintiffs will suffer future discrimination by the

Sheriff in that the Sheriff will continue to issue Plaintiffs a citation for using their golf cart on the

public sidewalks to mobilize and/or Plaintiffs will be unable to utilize the public sidewalks to travel

throughout Pasco County.

                 COUNT II - SECTION 504 OF THE REHABILITATION ACT

        35.      By this reference, Plaintiffs incorporate the above factual statements, as if fully

stated herein.




                                                    6
 Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 7 of 8 PageID 7




       36.       The Rehabilitation Act provides that no entity receiving federal funds shall

discriminate against an individual based on that individual’s disability.

       37.       Upon information and belief, the Pasco County Sheriff’s is an agency that receives

federal funds.

       38.       “Discrimination” in this context includes providing a public service that is not

reasonably accessible to a person with a disability.

       39.       “Discrimination” in this context includes the provision of public rights of way for

pedestrians as a whole, yet not making reasonable modifications to those areas for people who rely

on mobility devices.

       40.       Plaintiffs are entitled to relief under the Rehabilitation Act, including an order that

the Pasco County Sheriff’s violated the Rehabilitation Act by issuing a warning and citation for

using a golf cart for mobility on the public sidewalks.

       41.       Plaintiffs are entitled to recover compensatory damages for the harm they have

experienced, including fear, humiliation, anger, and other forms of emotional distress, as a result

of the violations of the Rehabilitation Act described herein, due to the Sheriff’s deliberate

indifference to the rights of people with disabilities.

       WHEREFORE, Plaintiffs, Lawrence Boudreau and Wanda Boudreau pray that this

Honorable Court enter a judgment in favor of them against PASCO COUNTY SHERIFF’S

OFFICE and PASCO COUNTY for:

       A.        All recoverable compensatory damages, attorneys’ fees and costs, and all such other

lawful damages and relief as the Court may deem appropriate and proper.

       B.        A declaration the Pasco County Sheriff’s Office violated the ADA and

Rehabilitation Act by prohibiting Plaintiffs from using their golf cart to mobilize on public



                                                    7
 Case 8:21-cv-01158-VMC-AEP Document 1 Filed 05/13/21 Page 8 of 8 PageID 8




sidewalks and that they did not violate any City, County, or State traffic law(s), and by failing to

provide Plaintiffs a reasonable accommodation under the law.

       C.      A permanent injunction against the Pasco County Sheriff’s Office from issuing

Plaintiffs any additional violations for using their golf carts to mobilize on public sidewalks.

       D.      Any and all additional legal and equitable relief as the court finds appropriate.

                         PLAINTIFFS DEMAND A TRIAL BY JURY
                                                      Respectfully submitted,

                                                      SOLNICK LAW P.A.
                                                      Attorney for Plaintiff
                                                      17501 Biscayne Boulevard, Suite 805
                                                      North Miami Beach, Florida 33160
                                                      Tel: 786-629-6530
                                                      Email: pete@solnicklaw.com

                                                             /s/ Peter J. Solnick, Esq.
                                                      By: ___________________________
                                                             Peter J. Solnick, Esq.
                                                             Fla. Bar. 670006




                                                  8
